707 N.W.2d 593 (2005)
474 Mich. 988
Brian KILLINGBECK, Plaintiff-Appellee,
v.
FLOTATION DOCKING, INC., Defendant-Appellant.
Docket No. 129008. COA No. 251928.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the judgment of the Mackinac Circuit Court. Summary disposition was properly granted to defendant where plaintiff failed to provide any direct evidence of retaliation in violation of MCL 418.301(11). Plaintiff's ambiguous question asked of defendant's supervisory employee could at most be deemed a reference to defendant's letter of September 1, 1999, advising plaintiff that there was no position available for him at that time, should his doctor release him to return to work. Nothing in that letter revealed an improper discriminatory motive, and the letter was in fact neither a termination letter, nor an adverse employment action.
CAVANAGH and KELLY, JJ., would deny leave to appeal.